Title: To George Washington from David Hall, 27 June 1783
From: Hall, David
To: Washington, George


                  
                     Sir
                     New Castle June 27th 1783
                  
                  Finding by a Resolve of the Hnble the Continental Congress of March last respecting the Commutation of the half pay of the retiring & deranged Officers they are requested to signify to your Excellency their Acceptance or refusal thereof in six months; I beg leave therefore to inform your Excellency at the request, & on Behalf of the retiring & deranged Officers of the Delaware regt that they will be perfectly satisfied with such Commutation in lieu of half pay during Life. I have the Honor to be Your Excellencys Most Obt hble Servt
                  
                     David Hall
                     
                  
               